DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 01/18/22, has been entered.  Claims 1, 3, 6, 8-9, 11, 15-16, 18-19, and 21-24 are pending and under examination. Claims 2, 4-5, 7, 10, 12-14, 17, 20, and 25-28 are cancelled. Claims 1 and 24 are amended.

Terminal Disclaimer
3.  The terminal disclaimer filed on 01/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application number 17/073,326 been reviewed and is accepted.  The terminal disclaimer has been recorded.


Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 11/04/21:
The objection of claim 24, found on page 3 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 6 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 3 at paragraph 8, is withdrawn in light of Applicant’s amendments thereto (claim 24) or persuasive arguments regarding diameter and length (claim 6).

The rejection of claims 1, 3, 6, 8, 9, 11, 15-16, 18-19, 21-22, and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Quay et al. 2010 (US 6,703,513), found on page 5 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto; i.e. specifically requiring the QS modulating molecule to be a peptide.

The rejection of claims 1, 3, 6, 8, 9, 11, 15-16, 18-19, and 21-24 under 35 U.S.C. 102(a)(1) as being anticipated by Eckert et al. 2013 (US 8,389,679) found on page 7 at paragraph 13, is withdrawn in light of Applicant’s amendments; i.e. specifically requiring the QS modulating molecule to be an autoinducer or autoinducer antagonist. 

The rejection of claims 1, 3, 6, 8, 9, 11, 15-16, 18-19, and 21-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/073326, found on page 9 at paragraph 17, is withdrawn in light of Applicant’s submission of a terminal disclaimer (see above).


Maintained Rejection: Claim Rejections - 35 USC § 102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. Claims 1, 3, 6, 8, 9, 11, 15-16, 18-19, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janda et al. 2010 (US 2010/0291093).
Janda teaches immunogenic molecular entities comprising at least one (i.e. more than one) hapten covalently linked to a macromolecular carrier via a linker moiety (i.e. is joined by a linker), wherein the hapten encompasses cyclic peptides, including autoinducing oligopeptides (i.e. is a peptide; and is an autoinducer), and the carrier encompasses multivalent dendrimers and/or nanoparticles (i.e. is a trackable moiety) useful for modulating quorum sensing in Gram positive bacterial infections, including Staphylococcus aureus (e.g. see abstract; and [0004, 0011, 0030-35, 0057-59, 0063, 0084, 0088, 0100, 0103-0106]; and Figure 1; meeting limitations found in newly amended claim 1; along with intended use limitations in claims 1 and 3; and claims 9, 11, 19, 21, 22 and 24). Janda teaches the linker moiety includes bifunctional reagents including those for esterification reactions (e.g. [0073-0074, 0089]; meeting limitations found in instant claims 6 and 15). Janda teaches the molecular entity comprises PEG spacers (e.g. [0067]; meeting limitations found in instant claims 6 and 8). Janda teaches administration to a mammal (e.g. [0030-0034]; meeting limitations found in instant claims 18 and 19). 
	Therefore, Janda anticipates the invention as claimed.

Applicant’s Arguments
8. Applicant argues:
Janda only teaches an antibody and antibodies are not autoinducers or autoinducer antagonists.
Janda does not teach the QS modulating molecule and the trackable moiety are attached via a linker.
Janda’s label is distinct from the macromolecular carrier.

Response to Arguments
9.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, the Office disagrees with Applicant’s limited interpretation of the prior art reference and notes:

    PNG
    media_image1.png
    410
    485
    media_image1.png
    Greyscale

Thus, this argument is not persuasive because Janda teaches more than just an antibody, and as set forth above, the immunogenic molecular entity meets all of the structural requirements of the claimed QS modulating conjugate (i.e. autoinducer peptide, linker, trackable moiety). However, for the sake of completeness, it is also noted that the instant specification describes autoinducing antagonists to encompass molecules that inhibit quorum sensing (e.g. see specification at [0029]) and Janda explicitly teach the antibodies of their invention (i.e. the ones raised against the molecular entities comprising a hapten-linker-carrier) inhibit quorum sensing; see Janda 
	With regards to argument B, the Office again disagrees and notes: 

    PNG
    media_image2.png
    477
    501
    media_image2.png
    Greyscale

Thus, similar to above, the argument is not persuasive because it is not an accurate interpretation of the prior art since Janda teaches the linker.
	With regard to argument C, it is noted that the conjugate, as claimed, does not actually require a label, but only a “trackable moiety” and the macromolecular carrier meets the broadest reasonable interpretation of a trackable moiety; see: 

    PNG
    media_image3.png
    106
    485
    media_image3.png
    Greyscale

Thus, this argument is not relevant.  However, for the sake of completeness, it is noted 

    PNG
    media_image4.png
    301
    510
    media_image4.png
    Greyscale

As noted above, Janda teaches covalent bonding, thereby meeting limitations found in instant claim 16.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


New Rejection(s) Necessitated by Applicant’s Amendments
New Rejection: Claim Rejections - 35 USC § 103
10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13. Claims 1, 3, 6, 8, 9, 11, 15-16, 18-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al. 2013 (US 8,389,679) in view of Abraham 2016 (Going beyond the Control of Quorum-Sensing to Combat Biofilm infections; Antibiotics 5(3): doi:10.3390: 1-16).
	Eckert teaches chimeric constructs used for killing and/or inhibiting microorganisms, including bacteria, yeasts, and fungi, comprising one or more targeting moieties, that specifically bind to the microorganisms, conjugated to one or more effectors, including detectable labels (i.e. a trackable moiety) and antimicrobial peptides Staphylococcus aureus and yeasts, including Candida species (e.g. column 68, lines 32-47; meeting limitations found in instant claims 1, 3, 19, and 21-24).
	However, despite Eckert explicitly teaching the constructs are used for suppression of quorum sensing and inhibition of biofilm formation (see e.g. column 20; lines 1-5), Eckert does not teach the targeting and/or antimicrobial peptides are autoinducer antagonists per se. 
	However, Abraham teaches that to form a biofilm, bacteria require coordinated gene expression regulated by quorum sensing which relies on the production and Staphylococcus species are important, clinical pathogens that form biofilms and that several peptides are used as antagonists including RIP (YSPWTNF); FS3 (YSPWTNA); and FS8 (YAPWTNF) against their autoinducing cyclic peptides (e.g. page 3, section 3.1 and Figure 2). Abraham teaches biofilm formation is a major problem in human health and with medical implants, and biofilm infections cause prolonged suffering of patients, sometimes leading to death, and cause high health costs worldwide (e.g. page 1, section 1). Abraham teaches interfering with the communication between microbial cells weakens the biofilm (e.g. section 3).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the chimeric constructs comprising one or more targeting moieties that specifically bind to microorganisms, including Staphylococcus, conjugated via PEG-linkers, to one or more effectors molecules, including both detectable labels (i.e. trackable moiety) and antimicrobial peptides and used for the suppression of quorum sensing and inhibition of biofilm formation, as taught by Eckert, by substituting an autoinducer antagonist antimicrobial peptide (e.g. RIP (YSPWTNF); FS3 (YSPWTNA); and FS8 (YAPWTNF)), thereby arriving at the claimed invention, in order to target and treat staphylococcal biofilm infections by interfering with the communication between the bacterial cells found within the biofilm, thereby weakening the biofilm, as taught by Abraham. Thus, 
The person of ordinary skill in the art would have been motivated to make the modification because biofilm formation was recognized as a major problem in human health and with medical implants, and because biofilm infections caused prolonged suffering of patients, sometimes leading to death, and because biofilm infections caused high health costs worldwide, as taught by Abraham; and the chimeric constructs were useful to inhibit the growth and/or proliferation of biofilms comprising microorganisms, as taught by Eckert. Therefore, the combination is beneficial and desirable.
The person of ordinary skill in the art would have had a reasonable expectation of success because Eckert had already taught chimeric constructs, having the same structural requirements (regardless of what each piece is called), were useful for the suppression of quorum sensing and inhibition of biofilm formation for microbes, including for Staphylococcus; and Abraham had already taught that Staphylococcus was recognized as an important, clinical, biofilm-forming pathogen; having several, already known peptides as antagonists specifically against their autoinducing cyclic peptides. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Conclusion
14. No claims are allowed.

15. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

16. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                  


February 28, 2022